Per Curiam.
The question presented on this appeal is whether the three causes of action comprising the complaint and representing claims of the two different plaintiffs are properly joined under section 209 of the Civil Practice Act. By section 209 of the Civil Practice Act various plaintiffs may be joined in one cause of action as plaintiffs “ where if such persons brought separate actions any common question of law or fact would arise.”
An analysis of the complaint herein shows that the first and third causes of action are for commissions due plaintiffs Hahn and Gottlieb respectively for the collection of certain moneys due the defendants from Parsons & Whitmore of New York and William C. Cox, Ltd., of London. Assuming, but not deciding, that there might be common questions of law in relation to the first and third causes of action, there can be no doubt that the second cause of action is for money lent to two of the defendants by plaintiff Hahn. There is no connection whatever between the cause of action to *525recover for money lent and causes of action for commissions in effecting collections.
The decision of the Municipal Court is obviously correct. The determination of the Appellate Term should be reversed, with twenty dollars costs and disbursements in this court and ten dollars costs in the Appellate Term to the defendants, and the order of the Municipal Court affirmed.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Determination of the Appellate Term unanimously reversed, with twenty dollars costs and disbursements in this court and ten dollars costs in the Appellate Term to the defendants, and the order of the Municipal Court affirmed.